Title: To James Madison from John Mercer, 19 December 1804 (Abstract)
From: Mercer, John
To: Madison, James


19 December 1804, Paris. “I have this day drawn on the Department of State, at thirty days sight, the following Bills; viz.


—in favr. of Mallet frères & Co.—
the sum of
$.1,300.—


—to order,
ditto,
2,000.—


—to order,
ditto,
2,262.60




Currcy: of U. S. A. $.5,562.60


—in all, Five thousand, Five hundred & Sixty-two dollars, sixty Cents, being the amount of the ballance due upon my a/c. as one of the Commissioners under the Convention of the 30th. of April, 1803, as per a/c. inclosed.
“Except for the first Credit in the a/c. the dollar is calculated at five ⟨l⟩ivres, because it is uncertain at what exchange the Bills will be negociated. Whatever difference this circumstance may make, will be settled when the exchange shall be known. I have postponed this step untill the day before I leave Paris.”
